Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action (OA) under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission, i.e., Information Disclosure Statement (IDS), filed on May 12, 2022 has been entered.
Terminal Disclaimers
The terminal disclaimer (TD) filed on February 24, 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of any patent granted on pending reference Application No. 16683200 (Appl.’200) and Application No. 16683212 has been reviewed and is accepted.  The TD has been recorded.
Reasons for Allowance
1.	Claims 1-19 are allowed.
2.	The following is an examiner’s statement of reasons for allowance: 
a.	At the outset, it appears that there is a typographical error on p. 3 of the OA on April 14, 2022 of co-pending Appl.’200 cited in the IDS, the citation “Bierwerth (US 2019/382081 A1)” should have been changed to “Bierwerth (US 2019/0382074 A1)”;
b.	The reasons for allowance set forth in the Notice of Allowance on March 10, 2022 are incorporated by reference herein; and 
c.	Regarding the cited references in the IDS filed on May 12, 2022, the Examiner respectfully submits that representative claim 1 recites, inter alia, the following limitations as seen in Pub. No. 20210139105 (Pub.’105) of this application.  Toro Co. v. White Consolidated Industries Inc., 199 F.3d 1295, 1301, 53 USPQ2d 1065, 1069 (Fed. Cir. 1999) (meaning of words used in a claim is not construed in a "lexicographic vacuum, but in the context of the specification and drawings") cited in MPEP § 2111.01:
a power-supply accommodating part (44P, FIG. 5, Pub.’105 ¶ 151) provided in at least one of the main body (54) and the attachment member (55) so as to accommodate a power supply (40), the power-supply accommodating part (44P) including an insertion opening (56, FIG. 5, Pub.’105 ¶ 153) and a first inner surface (60, FIGS. 4, 10, Pub.’105 ¶ 163), 

the first inner surface (60) being planar and having a first outline (OL11, FIG. 14, Pub.’105 ¶ 181) extending about an outermost perimeter of the first inner surface (60), the first outline (OL11) defining a first area (AR41, FIG. 61, Pub.’105 ¶¶ 383, 391) as viewed in a direction perpendicular to the first inner surface (60), the insertion opening (56) being defined on an attachment surface (54B, FIG. 14, Pub.’105 ¶ 184) of the main body (54), the attachment surface (54B) on which the insertion opening (56) is defined being planar, the insertion opening (56) having an opening outline (OL14, FIG. 17, Pub.’105 ¶ 185) extending about an outermost perimeter of the insertion opening (56), the opening outline (OL14) defining an insertion opening area (AR14, FIG. 17, Pub.’105 ¶ 185) as viewed in a direction perpendicular to the attachment surface (54B) on which the insertion opening is defined, the first area (AR41, FIG. 61, Pub.’105 ¶¶ 383, 391) being larger than the insertion opening area (AR14).  (Reference characters, figures, Pub.’105 paragraphs and emphases added)

	In the instant case:
i.	The publication “Vuka Shift AXS User Manual” of SRAM, LLC. was published during 2020, i.e., after the effective filing date, November 13, 2019, of this application.  Thus, it is not a qualified prior art to reject the claims of this application;
ii.	Komatsu et al. (US 20180057102 cited in the OA on April 14, 2022 of co-pending Appl.’200 (see Applicant’s TD) and the IDS filed on January 18, 2022) either alone or combination with Bierwerth et al. (US 20190382074 cited in the Notice of References Cited Form PTO-892 on March 10, 2022) does not teach or suggest all of the structural and functional limitations recited in claim 1.  
None of the references cited in the record, either alone or in combination, teaches or suggests all of the structural and functional limitations required in claim 1.  See MPEP § 2143.03 (A functional limitation must be evaluated and considered, just like any other limitation of the claim, for what it fairly conveys to the person having ordinary skill in the pertinent art in the context in which it is used) and In re Wilson, 424 F.2d 1382, 1385, 165 USPQ 494, 496 (CCPA 1970) (“All words in a claim must be considered in judging the patentability of that claim against the prior art”) also in MPEP § 2143.03.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Luman et al. (US 20200407011) teaches a power supply 402 comprising a battery 408 (FIG. 4, ¶ 49). 
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner
 should be directed to VINH LUONG whose telephone number is (571) 272-7109.  The examiner can normally be reached on Monday-Friday, 9:00 AM ET – 5:00 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on 571-272-6917.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VINH LUONG/Primary Examiner, Art Unit 3656